Citation Nr: 0306539	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-11 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to July 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which granted 
a temporary total rating for the veteran's service-connected 
right knee disorder for a period of post-surgical 
convalescence effective May 28, 1999, and a 20 percent rating 
from August 1, 1999.  In January 2001, the RO increased the 
rating for the right knee disorder to 30 percent, effective 
August 1, 1999.  A subsequent rating action granted a 
temporary total rating for convalescence following surgery 
from September 29, 2000 through November 2000.  The 30 
percent rating was restored from December 1, 2000.

The veteran testified at an RO hearing before a hearing 
officer in November 2000.  He has moved to Texas, and his 
claims file is now in the jurisdiction of the Waco, Texas RO.  


REMAND

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

The RO has not provided the veteran with any notice of the 
provisions of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held that failure to do so is 
a critical procedural error.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the veteran was last examined for 
his right knee disorder in early September 2000.  Since that 
examination, he has had at least one surgical procedure on 
the right knee, and another was scheduled for January 2001 
(it is unclear whether it took place).  The severity of the 
right knee disorder has not been assessed on examination 
following such surgical procedure(s).  In addition, the file 
contains no records of treatment for the right knee 
disability since January 2001.  The disability picture 
presented suggests that such evidence exists.  Consequently, 
the evidence needed to consider this claim is incomplete, and 
further development is necessary.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  Send the veteran notice of the provisions 
of the VCAA and implementing regulations, and 
provide all notice and assistance mandated 
therein.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
2.  Specifically, obtain the veteran's medical 
records from the VA Medical Center in Tucson 
pertaining to any treatment he received for 
right knee problems from December 2000 to the 
present.  Please obtain following types of 
records: Notes, Discharge Summaries, Operative 
Reports, Consults, Imaging (X-Ray, MRI, CT 
scan), Procedures, Problem List, and Confirmed 
Diagnoses.
3.  Thereafter, arrange for the veteran to be 
afforded a VA examination of the right knee to 
determine the current severity of symptoms of 
the service connected right knee disorder.  
Send the claims folder to the examiners for 
review.  The examiner should report all 
clinical findings, and opine regarding the 
degree of associated functional impairment.  
The examiner should specifically comment on 
the presence or absence of arthritis, report 
ranges of motion of the right knee, and 
ascertain the presence, and severity, of any 
instability or laxity of the knee.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




